Exhibit 10.12
AMENDED AND RESTATED LEASE
BY AND BETWEEN
First Physicians Realty Group, LLC, a Nevada limited liability company
(“Landlord”)
and
RHA Anadarko, LLC, an Oklahoma Limited Liability Company
RHA Stroud, LLC, an Oklahoma Limited Liability Company
(Jointly referred to herein as “Tenant”)

 

 



--------------------------------------------------------------------------------



 



LEASE
This Lease (“Lease”) is made and entered into this 1st day of April, 2011,
between First Physicians Realty Group, LLC, a Delaware limited liability company
(hereafter called “Landlord”) and RHA Anadarko, LLC, and RHA Stroud, LLC, all
Oklahoma limited liability companies (hereafter jointly referred to as
“Tenant”). This Lease will be executed simultaneously with the Stock Purchase
Agreement between the parties.
WITNESSETH:

1.  
Demise, Exhibits and Construction of Tenant Improvements.

  1.1  
Landlord does hereby demise and lease to Tenant the land legally described and
depicted on Exhibit A attached hereto and made a part hereof (the “Land”) and
the buildings (the “Buildings”). The Land and the Buildings are collectively
herein referred to as the “Demised Premises”. Landlord hereby leases the Demised
Premises to Tenant, and hereby grants to Tenant its guests, invitees and
licensees all Landlord’s easements, rights and privileges appurtenant thereto,
including the right to use all of the parking areas, driveways, roads, alleys,
means of ingress and egress and other portions of the Demised Premises, all in
accordance with the terms, conditions and covenants contained in this Lease.

  1.2  
Exhibits. The exhibits listed below and attached to this Lease are incorporated
herein by reference:

         
 
  EXHIBIT “A”   Legal Description of the Land
 
       
 
  EXHIBIT “B”   Base Rent
 
       
 
  EXHIBIT “C”   Subordination, Non-Disturbance and Attornment Agreement
 
       
 
  EXHIBIT “D”   Commencement Agreement  
 
  EXHIBIT “E”   ACH Agreement

2  
Term and Use.

  2.1  
Term Commencement Date. The Primary Term of this Lease shall begin on the 1st
day of April, 2011 (the “Commencement Date”) and shall end at midnight on the
last day of the twentieth (20th) Lease Year following the Commencement Date (the
“Primary Term”). For purposes of this Lease, a “Lease Year” shall be defined as
that twelve (12) month period during the Primary Term, or any Renewal Term,
commencing on the Commencement Date or the annual anniversary thereof, as may be
applicable; provided, however, that if the Commencement Date is a day other than
the first day of a calendar month, then the first Lease Year shall include that
period of time from the Commencement Date up to the first day of the next
calendar month, and any subsequent Lease Year shall be the twelve (12) month
period beginning on the annual anniversary thereof. For purposes of this Lease,
a “Lease Month” shall be defined as those successive calendar month periods
beginning with the Commencement Date and continuing through the Primary Term or
any Renewal Term of this Lease; provided, however, if the Commencement Date is a
day other than the first day of a calendar month, then the first Lease Month
shall include that period of time from the Commencement Date up to the first day
of the next calendar month, and each subsequent Lease Month shall be a calendar
month period beginning on the first day of such month.

 

 



--------------------------------------------------------------------------------



 



  2.2  
Renewal Term. Unless Tenant gives Landlord notice that it does not elect to
extend the term of this Lease not later than one hundred eighty (180) days prior
to expiration of the Primary Term or the then-current Renewal Term, as
applicable, this Lease shall automatically extend for an additional term of ten
(10) years on the same terms and conditions as provided herein except that the
Base Rent (as hereinafter defined) for any such Renewal Term shall be as shown
on Exhibit B hereto. Any reference in this Lease to “Term” shall refer to the
Primary Term and any such Renewal Term.

  2.3  
Commencement Agreement. Within ten (10) days of the Commencement Date, Landlord
and Tenant shall enter into a supplemental agreement specifying the actual date
for the expiration of the Primary Term in accordance with the form attached
hereto as Exhibit D.

  2.4  
Use. The Demised Premises may be used and occupied by Tenant for the following
purposes: inpatient and outpatient hospital facilities for the operations of a
licensed hospital and related healthcare practices, and any other use allowed by
the zoning on said Land. Tenant agrees not to permit any illegal practice to be
carried on or committed on the Demised Premises. Notwithstanding, the parties
acknowledge that Tenant may attempt obtain federally qualified health center
status for the facilities to be operated at the Demised Premises. The Tenant
must obtain the prior written consent of the Landlord to any such change of
status. If the Landlord consents to such change in status, the parties agree to
negotiate in good faith any necessary modifications or amendments to any
provisions of this Lease that may be affected by such conversion.

3  
Rent.

  3.1  
Base Rent. Commencing on the Commencement Date (the “Rent Commencement Date”),
Tenant shall pay to Landlord for the use and occupancy of the Demised Premises,
minimum monthly base rent in the amounts specified on Exhibit B hereto “Base
Rent”. The Monthly Base Rent shall be paid in advance and shall be due on or
before the first day of each calendar month during the Term. In the event the
Commencement Date falls on a date other than the first day of a month then the
Monthly Base Rent for such first month shall be prorated accordingly. Base Rent
is herein collectively referred to as “Rent”.

  3.2  
Payment of Rent. Upon execution of this Lease Tenant shall execute an automatic
wire transfer agreement, in the form attached as Exhibit E, authorizing Landlord
to withdraw funds for the payment of the Rent.

4  
Taxes. In addition to the Rent provided for herein, Tenant agrees to reimburse
Landlord as follows:

  4.1  
Liability For Taxes. Tenant shall be responsible for all real and personal
property taxes, general assessments, special assessments, license fees, and any
other public charges (hereinafter “Real Estate Taxes”), subject to any
exemptions that may apply based upon the status of the facilities operated by
Tenant at the Demised Premises, which may be levied, imposed, or assessed upon
or against the Demised Premises by any lawful authority for each calendar year
or portion thereof, during the Primary Term or any Renewal Term, commencing on
the Commencement Date. The term “Real Estate Taxes” and “Personal Property
Taxes” as used herein shall mean only those installments of Real Estate Taxes
which are assessed for a period during the Term of this Lease. Said Real Estate
Taxes and Personal Property Taxes are to be prorated for any partial Lease Year
occurring during the period in which the public authority assesses Real Estate
Taxes.

 

 



--------------------------------------------------------------------------------



 



  4.2  
Payment of Taxes. Upon receipt by Landlord of any bill for such Real Estate
Taxes and or Personal Property Taxes attributed to any calendar year during the
Term hereof, Landlord shall furnish Tenant with a written statement of the
actual amount of such Real Estate Taxes or Personal Property Taxes together with
a copy of such bills, and Tenant shall pay such amount due and provide Landlord
with written evidence of such payment within thirty (30) days of such statement,
but in no event later than the date said Real Estate Taxes and or Personal
Property Taxes are due the taxing authority. Landlord’s and Tenant’s obligations
under this Section shall survive the expiration of the Term of this Lease.

  4.3  
Contest Of Tax Valuation. Landlord shall promptly send to Tenant copies of all
assessment valuations and revaluations received from the taxing authority.
Tenant may, upon the receipt of prior written approval of Landlord, such
approval not to be unreasonably withheld, contest any Real Estate Taxes or
Personal Property Taxes against the Demised Premises and attempt to obtain a
reduction in the assessed valuation of the Demised Premises for the purpose of
reducing any such tax assessment. In the event Landlord approves and upon the
request of Tenant, but without expense or liability to Landlord, Landlord shall
cooperate with Tenant and execute any document which may be reasonably necessary
and proper for any proceeding related to obtaining such a reduction. In the
event Landlord desires to contest any Real Estate Taxes or Personal Property
Taxes, Tenant agrees to cooperate with Landlord and execute any document which
may be reasonably necessary and proper for any such proceeding at no cost to
Tenant.

  4.4  
Liens For Taxes. Tenant shall take all reasonable actions necessary to ensure
that a lien does not attach to the Demised Premises for any Real Estate Taxes or
Personal Property Taxes, or if one does attach by operation of law, that such
lien shall be promptly extinguished before such time as the taxing authority
benefiting by such lien may enforce it against the Demised Premises. Tenant
shall indemnify and hold harmless Landlord, its successors and assigns from any
and all claims, damages, fines, judgments, penalties, costs, liabilities or
losses (including attorney’s fees) arising from or resulting from the attachment
of any such lien against the Demised Premises.

5  
Landlord Warranties and Covenants. In addition to the other warranties,
representations and covenants of Landlord in this Lease, Landlord warrants,
represents and covenants to Tenant as follows:

  5.1  
That the Building and all of the Permitted Uses are and as of the Commencement
Date shall be in compliance with all applicable zoning and land use laws.

  5.2  
That as of the Commencement Date, or earlier, Landlord shall be the fee simple
owner and record title holder of the surface of the Demised Premises.

  5.3  
That Landlord has not received any notice and does not have any knowledge of any
eminent domain or similar proceeding, which would affect all or any portion of
the Land or the Demised Premises.

  5.4  
That Landlord has the full right, power and authority to make this Lease.

  5.5  
That Tenant, or any permitted assignee or sublessee of Tenant, upon the payment
of the Rent and other required payments under this Lease and performance of the
covenants hereunder, shall and may peaceably and quietly have, hold and enjoy
the Demised Premises and improvements thereon during the Term or any renewal or
extension thereof, pursuant to the provisions hereof.

 

 



--------------------------------------------------------------------------------



 



6  
Landlord’s Repairs and Maintenance. Except as otherwise set forth in this Lease,
Landlord and Tenant agree that Landlord shall have no obligations with respect
to repairs and maintenance of the Demised Premises whatsoever.

7  
Environmental Matters.

  7.1  
Landlord represents and warrants that there are no hazardous or toxic substances
(as defined by any applicable government authority and hereafter being referred
to as “Hazardous Materials”) located on or within the Land and there shall be
none as of Commencement Date on or within the Land, the Building and the Demised
Premises.

  7.2  
Landlord represents and warrants that while the Demised Premises have been owned
or under Landlord’s custody and control, and that any handling, transportation,
storage, treatment or usage of Hazardous Materials that has occurred on the
Demised Premises was in compliance with all applicable federal, state and local
laws, regulations and ordinances. Landlord further represents and warrants that
during such period no leak, spill, discharge, emission or disposal of Hazardous
Materials has occurred on the Demised Premises.

  7.3  
Landlord shall deliver to Tenant on or before the Commencement Date a current
Phase I Report satisfactory to Tenant showing that the Land, the Building and
Demised Premises are in full compliance with the warranties set forth in this
Section.

8  
Alterations. Except as expressly provided in this Lease or any Exhibits hereto,
Tenant shall not make any exterior or structural alterations to or additions in
any portion of the Demised Premises, nor any alterations to the storefront or
the exterior of the Demised Premises without, in each instance, first obtaining
the written consent of Landlord, which shall not be unreasonably withheld,
delayed or conditioned. All such alterations to or additions in any portion of
the Demised Premises permitted by Landlord under this Section shall remain upon
and be surrendered with the Demised Premises and become the property of Landlord
at the expiration or earlier termination of this Lease, unless Landlord requests
their removal, in which event Tenant shall, at Tenant’s expense, remove the same
and restore the Demised Premises to their original condition existing prior to
such alterations or additions.

9  
Fixtures And Personal Property.

  9.1  
Landlord’s Property. At the Commencement Date, any trade fixtures, signs,
counters, shelving, and any other and all other personal property installed
appurtenant to or in, or on the Demised Premises, are and at all times shall
remain the property of the Landlord (“Landlord’s Property”), with the exception
of the furniture, medical equipment, business equipment, clinical equipment, and
other personal property and equipment that belongs to the Tenant, and Tenant
shall not have or at any time claim any right, title, lien, security interest or
other interest of any kind or nature therein. Landlord agrees that Tenant shall
have the right, at any time or from time to time prior to the expiration or
earlier termination of this Lease, to replace any and all of Landlord’s Property
with prior written notice and written approval of Landlord. Tenant at its
expense shall immediately repair any damage occasioned by the replacement or
removal of Landlord’s Property, and upon expiration or earlier termination of
this Lease, shall leave the Demised Premises in a neat and clean condition, free
of debris, normal wear and tear, casualty loss for which there is insurance
reimbursement payable, repairs for which Landlord is responsible hereunder and
any loss due to condemnation excepted.

 

 



--------------------------------------------------------------------------------



 



  9.2  
Tenant’s Property. Any medical equipment, furniture, clinical equipment,
business equipment, and other personal property in the Demised premises, or
installed after the Commencement Date, are and at all times shall remain the
property of the Tenant; and Landlord shall not have or at any time claim any
right, title, lien, security interest or other interest of any kind or nature
therein. Tenant at its expense shall immediately repair any damage occasioned by
the removal of Tenant’s Property, and upon expiration or earlier termination of
this Lease, shall leave the Demised Premises in a neat and clean condition, free
of debris, normal wear and tear, casualty loss for which there is insurance
reimbursement payable, repairs for which Landlord is responsible hereunder and
any loss due to condemnation excepted.

  9.3  
Personal Property Taxes. Subject to any exemptions that may apply based upon the
status of the facilities operated by Tenant at the Demised Premises, Tenant
shall pay before delinquency all taxes, assessments, license fees and public
charges levied, assessed or imposed upon its business operation in the Demised
Premises, to include Personal Property Taxes assessed on Landlord’s Property, as
well as upon Tenant’s Property.

10  
Liens. Neither Landlord nor Tenant shall permit to be created nor to remain
undischarged any lien or encumbrance against the Demised Premises arising out of
the work of any contractor, mechanic, laborer or materialman contracted for by
Tenant or Landlord. If any lien or notice of lien on account of an alleged debt
of Tenant or Landlord or any notice of contract by a party engaged by Landlord
or Tenant or Landlord’s or Tenant’s contractor to work in the Demised Premises
shall be filed against the Demised Premises, Landlord or Tenant shall, within
sixty (60) days after notice of the filing thereof, cause the same to be
discharged of record by payment, deposit or bond.

11  
Laws And Ordinances. Except as otherwise set forth in this Lease, Tenant agrees,
at its sole cost and expense, to comply with all laws, ordinances, orders and
regulations regarding Tenant’s operation of the Demised Premises and its
business therein.

12  
Utility Services.

  12.1  
Utility Facilities. Landlord warrants that as of the Commencement Date, water,
sewer, gas, electricity and telephone and Internet facilities shall be available
at and to the Demised Premises.

  12.2  
Payment For Utility. Tenant shall be solely responsible to arrange for and shall
promptly pay all charges for the use and consumption of sewer, gas, electricity,
water, telephone and all other utility services used within the Demised Premises
during the Term of this Lease.

 

 



--------------------------------------------------------------------------------



 



13  
Tenant Repairs And Maintenance. Except as otherwise set forth in this Lease,
Tenant shall have the obligation, to perform or cause to be performed all
maintenance, repair and replacements necessary to keep or put all of the Demised
Premises in good condition and repair, reasonable wear and tear excepted. Tenant
shall, at all times during the Term of this Lease and at surrender of the
Demised Premises, keep or put the Demised Premises in a clean, tenantable
condition, reasonable wear and tear excepted. Within thirty (30) days after
Tenant has received written notice from Landlord specifying the nature of any
maintenance, repairs or replacements necessary, Tenant, to the extent required
by this Lease, shall complete such repairs or maintenance or diligently and
continuously work towards completion thereof.

14  
Damage To Demised Premises.

  14.1  
Repair. In the event the Building or the Demised Premises or any portion thereof
is damaged or destroyed or rendered partially untenantable for their intended
use by fire or other casualty insured under the coverage which Tenant is
obligated to carry pursuant to Section 16, such insurance proceeds for the
Demised Premises, not including proceeds for Tenant’s Property, shall be
immediately assigned to Landlord and Landlord shall, within forty five (45) days
after such casualty, commence and diligently proceed to repair said Building and
restore the Demised Premises to substantially the same condition in which it was
immediately prior to the occurrence of the casualty and any alterations,
additions and Tenant’s Property installed by Tenant after the Commencement Date
of this Lease. From the date of such casualty until Landlord’s repairs are
substantially complete, Rent and all other charges and items payable hereunder
shall abate in such proportion as the part of the Demised Premises thus
destroyed or rendered untenantable bears to the total Demised Premises. From the
date of such casualty until Landlord’s repairs are substantially complete, Rent
and all other charges and items payable hereunder shall fully abate if Tenant is
unable to reasonably operate the Demised Premises for the purposes permitted by
this Lease.

  14.2  
Repairs During Last Year. In the event that fifty percent (50%) or more of the
Building is destroyed or rendered untenantable by fire or other casualty during
the last year of the Primary Term or the last year of any Renewal Term of this
Lease, then Landlord or Tenant shall have right to terminate this Lease,
effective as of the date of the casualty, by giving one to the other, within
thirty (30) days of such casualty, written notice of termination.

 

 



--------------------------------------------------------------------------------



 



15  
Insurance.

  15.1  
Landlord’s Property Insurance. During the Term of this Lease, Tenant shall carry
and maintain in full force a policy or policies of standard form all risk
property insurance (hereafter, “Landlord’s Property Insurance”) covering fire
and extended coverage, vandalism and malicious mischief, sprinkler leakage and
other similar perils of direct physical loss or damage, issued by one or more
insurance carriers licensed to do business in the state in which the Demised
Premises are located insuring the Building, and Landlord’s Property, and all
appurtenances thereto (excluding Tenant’s Property) for the full replacement
value thereof as of the date of loss or damage, having a aggregate limit of not
less than (a) $10.324 million during the first year of the Lease Term, and
specifically:

RHA Anadarko replacement value of $5.704 million
RHA Stroud replacement value of $4.62 million
and thereafter, (b) an amount as may be, from time to time, reasonably agreed to
between Landlord and Tenant during the remainder of the Lease Term. Tenant shall
arrange to have Landlord named as the Loss Payee on the Landlord’s Property
Insurance.

  15.2  
Liability Insurance. Tenant agrees to carry general liability insurance on the
Demised Premises during the Term hereof naming Landlord as an additional
insured, with companies reasonably satisfactory to Landlord and giving Landlord
and Tenant a minimum of thirty (30) days written notice by the insurance company
prior to cancellation, termination or change in coverage in such insurance. Such
insurance shall have a coverage of not less than One Million Dollars
($1,000,000.00) combined Bodily Injury and Property Damage Liability including
General Aggregate, Products- Completed Operations Aggregate, Each Occurrence,
Personal & Advertising Injury, and Fire Damage.

  15.3  
Tenant’s Property Insurance. Tenant agrees to carry all risk property insurance
covering, fire and extended coverage, vandalism and malicious mischief,
sprinkler leakage and all other perils of direct physical loss or damage,
including glass breakage, for at least eighty percent (80%) of the replacement
value, and covering all of Tenant’s Property located on or within the Demised
Premises. Landlord agrees that it shall not have any right, title or interest in
and to Tenant’s property insurance, or any proceeds therefrom.

  15.4  
Insurance Certificates. Each insurance policy obtained by Tenant pursuant to
this Section 16 shall name Landlord as an additional insured and provide that at
least thirty (30) days prior written notice of policy cancellation, termination
or change in coverage shall be given by the insurance carrier to Landlord prior
to any cancellation, termination or change in coverage. Landlord and Tenant and
all parties claiming under them mutually release and discharge each other from
all claims and liabilities arising from or caused by any casualty or hazard,
covered or required to be covered in whole or in part by insurance on the
Demised Premises or in connection with property on or activities conducted on
the Demised Premises, and waive any right of subrogation which might otherwise
exist in or accrue to any person on account thereof; provided however, that such
release, discharge or waiver shall be effective only if such release, discharge
or waiver does not violate the terms of any insurance policies covering the
Demised Premises or adversely affect Landlord’s or Tenant’s rights to collect
thereunder. Tenant shall provide Landlord certificate(s) of insurance from the
insurance carrier(s) for each policy or policies of insurance required of Tenant
pursuant to this Section 16.

 

 



--------------------------------------------------------------------------------



 



16  
Indemnification.

  16.1  
Tenant Indemnification. Subject to Section 17.2, in addition to all other
indemnities provided in this Lease, Tenant hereby indemnifies and holds Landlord
its successors, assigns, members, managers, officers and employees harmless from
and against any and all claims, demands, liabilities, damages and expenses,
including without limitation attorneys’ fees, arising from Tenant’s use of the
Demised Premises or from any negligent or willful act or omission in or about
the Demised Premises by Tenant or its agents, employees, or contractors, or from
any breach or default by Tenant of this Lease, except to the extent caused by
the breach of this Lease by Landlord, or by the negligence or willful misconduct
of Landlord, its agents, employees or contractors. In the event any action or
proceeding shall be brought against Landlord its successors, assigns, members,
managers, officers and employees by reason of any such indemnified claim, Tenant
shall defend the same at Tenant’s expense by counsel selected by Tenant and
reasonably satisfactory to Landlord.

17  
Assignment and Subletting.

  17.1  
Authorized Assignments. Tenant shall not, without Landlord’s prior written
approval, have the right to sublet, assign or otherwise transfer its interest in
this Lease.

18  
Access To Demised Premises. Upon reasonable prior notice (except in the case of
an emergency), Landlord may enter the Demised Premises during Tenant’s business
hours for purposes of inspection, to show the Demised Premises to prospective
purchasers, future tenants and lenders or to perform any obligation imposed upon
or to exercise any right granted to Landlord by this Lease.

19  
Defaults By Tenant.

  19.1  
Tenant Default. The following events shall be deemed Events of Default by Tenant
under this Lease:

  19.1.1  
Any failure by Tenant to pay Rent or make any other payment required of Tenant
by this Lease by the date due and such failure shall continue for a period of
thirty (30) days after receipt by Tenant of written notice that the same is then
due and owing.

  19.1.2  
If Tenant shall fail to comply with any other term, provision or covenant of
this Lease, other than the payment of Rent or other payments required hereunder,
and shall not cure such failure within thirty (30) days after receipt of written
notice thereof by Landlord, except that this thirty (30) day period shall be
extended for a reasonable period of time if the alleged event of default is not
reasonably capable of cure within said thirty (30) days and Tenant commences
cure within such thirty (30) day period and thereafter diligently continues its
efforts to cure such default.

  19.1.3  
If Tenant shall file or have filed against it a petition to be adjudged a
bankrupt or for reorganization under any applicable federal law relating to
bankruptcy or reorganization; provided, however, that no default shall occur if
such petition in bankruptcy is dismissed within sixty (60) days.

  19.2  
Landlord’s Remedies. On the occurrence of any Event of Default of this Lease by
Tenant, Landlord may, at any time prior to cure or waiver, with or without
notice or demand and without limiting Landlord in the exercise of any right or
remedy which Landlord may have:

  19.2.1  
Terminate Tenant’s right to possession of the Demised Premises and re-enter the
Demised Premises by any lawful means, in which case this Lease shall terminate.
In such case Tenant shall immediately surrender possession of the Demised
Premises to Landlord; or

 

 



--------------------------------------------------------------------------------



 



  19.2.2  
Maintain Tenant’s right to possession of the Demised Premises, in which case
this Lease shall continue in effect whether or not Tenant has abandoned the
Demised Premises. In such event, Landlord shall be entitled to enforce all
Landlord’s rights and remedies under this Lease, including the right to recover
the Rent and other payments required to be made hereunder as they become due,
and Landlord shall have the right, but not the obligation, to occupy or re-let
the whole or any part of the Demised Premises for the account of Tenant in order
to mitigate damages; or

  19.2.3  
Pursue any other remedy now or hereafter available to Landlord under the laws or
judicial decisions of the state in which the Demised Premises is located.

  19.2.4  
If Landlord re-enters the Demised Premises under the provisions of section
20.2.2 hereof, Landlord shall not be deemed to have terminated this Lease, or
the liability of Tenant to pay any Rent or other charges that are due or
thereafter accruing, or Tenant’s liability for damages under any of the
provisions hereof. In the event of any entry or taking possession of the Demised
Premises as aforesaid, Landlord shall have in addition to its rights otherwise
granted in this Section, shall have the right, but not the obligation, to remove
from the Demised Premises any personal property located therein and to place it
in storage at a public warehouse at the expense and risk of Tenant.

  19.2.5  
Landlord’s exercise of any right or remedy shall not prevent it from exercising
any other right or remedy.

20  
Defaults By Landlord. If Landlord should be in default in the performance of any
of its material obligations under this Lease, which default continues for a
period of more than thirty (30) days after receipt of written notice from Tenant
specifying such default with particularity, or if such default is of a nature to
require more than thirty (30) days for remedy and continues beyond the time
reasonably necessary to cure (and Landlord has not undertaken procedures to cure
the default within such thirty (30) day period and diligently pursued such
efforts toward completion), Tenant, in addition to any other remedy available at
law or in equity at its option, may terminate this Lease.

21  
Eminent Domain.

  21.1  
In the event that any portion of the Land or Building shall be appropriated or
taken under the power of eminent domain by any public or quasi-public authority
to the extent that Tenant cannot conduct its business in the remaining portion
of the Building in substantially the same manner as conducted prior to the
taking, then at the election of Tenant, this Lease shall terminate and expire as
of the date of such taking, and both Landlord and Tenant shall thereupon be
released from any liability thereafter accruing hereunder.

 

 



--------------------------------------------------------------------------------



 



  21.2  
Notice of any termination relating to such eminent domain proceeding must be
made by Tenant within sixty (60) days after receipt of written notice of such
taking, unless, with Landlord’s prior written consent, Tenant elects to contest
such taking in which case the aforestated notice period shall be extended until
sixty (60) days from the final resolution of such contestment. In the event of
such termination, both Landlord and Tenant shall thereupon be released from any
liability thereafter accruing hereunder. If this Lease is terminated as herein
above provided, all items of Rent and other charges payable by Tenant hereunder
for the last month of Tenant’s occupancy shall be prorated, and Landlord agrees
to refund to Tenant any Rent or other charges paid in advance. If Tenant does
not elect to so terminate this Lease, Tenant shall remain in that portion of the
Demised Premises which shall not have been appropriated or taken as herein
provided, and Landlord agrees, at Landlord’s cost and expense, to, as soon as
reasonably possible, restore the remaining portion of the Demised Premises to a
complete unit of like quality and character as existed prior to such
appropriation or taking, and thereafter all Rent and other payment obligations
of Tenant hereunder shall be adjusted on an equitable basis, taking into account
the relative value of the portion taken as compared to the portion remaining.
For the purpose of this Section, a voluntary sale or conveyance in lieu of
condemnation, but under threat of condemnation, shall be deemed an appropriation
or taking under the power of eminent domain. A separate award for damage to or
for taking of respective interests of the Landlord and the Tenant may be made
for each of them, and each of them shall be entitled to approve, receive and
retain such awards as shall be made to it. The termination of this Lease shall
not affect the rights of the Landlord and Tenant with respect to the separate
awards under such eminent domain proceedings.

22  
Attorneys’ Fees. In the event either Landlord or Tenant shall institute any
action or proceeding against the other relating to the interpretation or
enforcement of the provisions of this Lease, or any default hereunder, the
unsuccessful party in such action or proceeding agrees to reimburse the
successful party for the reasonable expenses of attorneys’ fees and paralegal
fees and disbursements incurred therein by the successful party. Such
reimbursement shall include all legal expenses incurred prior to trial, at trial
and at all levels of appeal and post judgment proceedings including fees and
costs incurred to collect any judgment or enforce any claim.

23  
Notices. Notices and demands required, or permitted, to be sent to either party
shall be sent by certified mail, return receipt requested, postage prepaid, by
hand delivery, or by facsimile and shall be deemed to have been given upon the
date the same is sent by certified mail, on the date of hand delivery, or on the
date sent by facsimile, but shall not be deemed received until three (3) days
following deposit in the United States Mail if sent by certified mail (so long
as the return receipt shows delivery or attempted delivery within such time) to
address shown below, on the date hand delivered, or on the date sent by
facsimile with answer back, and addressed to:

          LANDLORD:   TENANT: Attn: First Physicians Realty Group, LLC   RHA
Anadarko, LLC
 
             
 
                  RHA Stroud, LLC
 
             
 
             
 
  Attn:    
 
       

or at such other address requested in writing by either party upon thirty
(30) days notice to the other party.

 

 



--------------------------------------------------------------------------------



 



24  
Remedies. Except as may otherwise be provided in this Lease, all rights and
remedies of Landlord and Tenant are cumulative, and any one or more rights or
remedies may be exercised and enforced concurrently or consecutively and
whenever and as often as deemed desirable. The failure of either Landlord or
Tenant to insist upon strict performance by the other of any of the provisions
of this Lease shall not be deemed a waiver of any subsequent breach or default
in any such provision. No surrender of the Demised Premises by Tenant shall be
affected by Landlord’s acceptance of Rent or by other means whatsoever unless
the same is evidenced by Landlord’s written acceptance of the surrender.

25  
Successors And Assigns. All of the provisions of this Lease shall be binding
upon, apply and inure to the parties hereto and their respective heirs,
representatives, successors and permitted assigns.

26  
Holding Over. If Tenant or any party claiming by, through or under Tenant
remains in possession of the Demised Premises or any part thereof after any
termination or expiration of this Lease, without Landlord’s written consent,
Landlord, in Landlord’s sole discretion may treat such holdover as an automatic
renewal of this Lease for a month to month tenancy subject to all the terms and
conditions provided herein, except that the Base Rent shall be one hundred fifty
percent (150%) of the Base Rent payable immediately prior to the expiration or
termination of this Lease.

27  
Interpretation. The parties hereto agree that it is their intention hereby to
create only the relationship of Landlord and Tenant, and no provision hereof, or
act of either party hereunder, shall ever be construed as creating the
relationship of principal and agent, or a partnership, or a joint venture or
enterprise between the parties hereto.

28  
Tenant Representations. Tenant represents and warrants that (a) there is no
action, suit, proceeding or investigation pending or threatened which, if
adversely determined, would have a material adverse effect on Tenant or Tenant’s
business; (b) the making and performance of this Lease shall not violate any
provision, or constitute a default, under any indenture, agreement or instrument
to which Tenant is bound or affected; (c) Tenant is an Oklahoma limited
liability company duly organized, validly existing and in good standing under
the laws of such state, and is in good standing and validly authorized to do
business in the state in which the Demised Premises are located; and (d) Tenant
has all requisite power, authority and legal right to enter into and perform
this Lease.

29  
Estoppel. At any time and from time to time either party, upon request of the
other party, shall execute, acknowledge and deliver an instrument, stating, if
the same be true, that this Lease is a true and exact copy of the Lease between
the parties hereto, that there are no amendments hereof (or, if not so, stating
what amendments there may be), that the same is then in full force and effect
and that, to the best of its knowledge, there are no offsets, defenses or
counterclaims with respect to the payment of Rent reserved hereunder or in the
performance of the other terms, covenants and conditions hereof on the part of
Tenant or Landlord, as the case may be, to be performed (or, if not so, setting
forth those offsets, defenses or counterclaims existing), and that as of such
date no default has been declared hereunder by either party, or if a default has
been declared, such instrument shall specify same. Such instrument shall be
executed by the other party and delivered to the requesting party within fifteen
(15) days of receipt of the request therefor, or else the statements made in the
proposed estoppel request shall be deemed to be correct.

 

 



--------------------------------------------------------------------------------



 



30  
Force Majeure. In the event that either party hereto shall be delayed or
hindered in or prevented from the performance required hereunder other than the
payment of a sum due pursuant hereto, by reason of strikes, lockouts, labor
troubles, failure of power, riots, insurrection, war, acts of terrorism, acts of
God, or other reason of like nature not the fault of the party delayed in
performing work or doing acts (hereafter, “Permitted Delay” or “Permitted
Delays”), such party shall be excused for the period of time equivalent to the
delay caused by such Permitted Delay.

31  
Severability. Any provision of this Lease which shall prove to be invalid, void
or illegal shall in no way affect, impair or invalidate any other provisions
hereof and such other provisions shall remain in full force and effect.

32  
Governing Law And Venue. This Lease shall be governed by the laws of the state
of Oklahoma.

33  
Brokers. Landlord and Tenant represent and warrant one to the other that they
have not had any dealings with any real estate brokers or agents in connection
with the negotiation of this Lease. Landlord and Tenant agree to indemnify and
hold each other harmless from and against any and all liability and cost which
Landlord or Tenant, as applicable, may suffer in connection with any real estate
broker claiming by, through, or under Landlord or Tenant, as applicable, seeking
any commission, fee or payment in connection with this Lease.

34  
Time Of The Essence. Time shall be of the essence in performance of this Lease.

35  
Entire Agreement. This Lease contains all of the agreements of the parties
hereto with respect to matters covered or mentioned in this Lease and no prior
agreement, letters, representations, warranties, promises, or understandings
pertaining to any such matters shall be effective for any such purpose. This
Lease may be amended or added to only by an agreement in writing signed by the
parties hereto or their respective successors in interest.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Lease on the day and
year first mentioned, the corporate party or parties by its or their proper
officers thereto duly authorized.

            TENANT:

RHA Anadarko, LLC
      By:           Its:           
 
        RHA Stroud, LLC
      By:           Its:           
 
        LANDLORD:

First Physicians Realty Group, LLC
      By:           Its:           
 
   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT “D”
COMMENCEMENT AGREEMENT
THIS AGREEMENT, made this 1st day of April, 2011 by and between First Physicians
Realty Group, LLC, an Oklahoma limited liability company (herein “Landlord”) and
RHA Anadarko, LLC, and RHA Stroud, LLC, all Oklahoma limited liability companies
(herein jointly referred to as “Tenant”).
WITNESSETH:
WHEREAS, Landlord and Tenant have entered into that certain Lease dated the 1st
day of April, 2011 (“Lease”) for Demised Premises located in Grady County,
Johnston County, and Lincoln County, Oklahoma; and
WHEREAS, Landlord and Tenant wish to set forth their agreements as to the
commencement of the Term of this Lease.
NOW, THEREFORE, in consideration of the Demised Premises as described in this
Lease and the covenants set forth therein, Landlord and Tenant agree as follows:

  1.  
The Primary Term of this Lease commenced on April 1, 2011.

  2.  
The Primary Term of this Lease shall expire on April 1, 2031.

  3.  
Tenant has one additional ten (10) year option.

  4.  
The Rent Commencement Date under this Lease Agreement is April 1, 2011.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

                      LANDLORD:   TENANT: First Physicians Realty Group, LLC  
RHA Anadarko, LLC
 
                   
By
          By                      
 
  Name:           Name:    
 
                   
 
  Its:           Its:    
 
                   
 
                                RHA Stroud, LLC
 
                   
 
          By                          
 
              Name:    
 
                   
 
              Its:    
 
                   

 

 